Case 1:20-cv-02130-RBJ Document 1-2 Filed 07/20/20 USDC Colorado Page 1 of 47



              IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF COLORADO

 REBECCA SMITH, ELLEN LARSON, JUSTINE LUND; and JAIME and
  JARED BEARD, individually and on behalf of all others similarly situated,

                                      v.

    THE ALIERA COMPANIES, INC., formerly known as ALIERA
HEALTHCARE, INC., a Delaware corporation, TRINITY HEALTHSHARE,
 INC., a Delaware corporation, and ONESHARE HEALTH, LLC, formerly
       known as UNITY HEALTHSHARE, LLC and as KINGDOM
HEALTHSHARE MINISTRIES, LLC, a Virginia limited liability corporation.




                            EXHIBIT A
                             Part 1 of 5
                             to
                     NOTICE OF REMOVAL
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2 of 4724
                                                                            1 of




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF COLORADO

  Civil Action No.

  ELLEN LARSON, individually and on behalf of all others similarly situated,

          Plaintiff,

     v.

  THE ALIERA COMPANIES, INC., a Delaware corporation;
  ALIERA HEALTHCARE, INC., a Delaware corporation; and
  TRINITY HEALTHSHARE, INC., a Delaware corporation,

          Defendants.


                                CLASS ACTION COMPLAINT


                                           PARTIES
          1.     Plaintiff ELLEN LARSON is a citizen of Colorado who resides in

  Colorado Springs. Ms. Larson was enrolled in a health care plan from Defendants

  Aliera Healthcare and/or Trinity Healthshare from July through December, 2018.
          2.     Defendant ALIERA HEALTHCARE, INC. is a Delaware corporation

  headquartered in Atlanta, Georgia. It is incorporated as a for-profit business, without

  any express religious affiliation.

          3.     Defendant THE ALIERA COMPANIES, INC. is a Delaware corporation

  headquartered in Atlanta, Georgia. It is incorporated as a for-profit entity without any

  express religious affiliation. Based on information and belief, it either changed its name

  from ALIERA HEALTHCARE, INC., or is the parent corporation of Aliera Healthcare,

  Inc. Collectively, defendants The Aliera Companies, Inc. and Aliera Healthcare, Inc. are

  referred to as “Aliera.”
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page3 of 4724
                                                                            2 of




        4.     Defendant TRINITY HEALTHSHARE, INC. (“Trinity”) is a Delaware

  corporation headquartered in Atlanta, Georgia and purports to be a nonprofit entity.

  Trinity was incorporated on or about June 27, 2018. Aliera and Trinity are collectively

  referred to as “Defendants.”

        5.     Aliera markets, sells, and administers insurance plans for Trinity and is

  solely responsible for the development of plan designs, pricing, marketing materials,

  vendor management, recruitment and maintenance of a sales force on behalf of Trinity.

        6.     Neither Aliera nor Trinity hold a certificate of authority from the Colorado

  Division of Insurance as required by § 10-3-105 C.R.S., and neither are authorized or

  licensed to provide any type of insurance plan in Colorado.

                                 JURISDICTION AND VENUE
        7.     Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1332(a) and § 1367

  because there is diversity of citizenship and the amount in controversy related to the

  proposed class claims exceeds $75,000.

        8.     Venue is proper because some of the acts or omissions occurred in the

  District of Colorado, and the named Plaintiff and many of the proposed class members

  reside in Colorado.

                                   NATURE OF THE CARE
        9.     When Congress passed the Patient Protection and Affordable Care Act

  (“ACA”) in 2010, it required all individuals to be covered by health insurance or pay a

  penalty. Congress allowed for a handful of exceptions to that requirement, set out in 26

  U.S.C. § 5000A. One of those exceptions was for members of existing Health Care

  Sharing Ministries (“HSCMs”). In order to qualify as an HSCM under the ACA, an

  entity must meet rigid requirements, including: (1) it must be recognized as a 501(c)(3)

  tax exempt organization; (2) its members must “share a common set of ethical or


                                            –2–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page4 of 4724
                                                                            3 of




  religious beliefs and share medical expenses among members according to those

  beliefs;” and (3) it must have “been in existence at all times since December 31, 1999,

  and medical expenses of its members [must] have been shared continuously and

  without interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(ii).

         10.    Defendants, in an attempt to exploit this exception, falsely represented

  that Trinity has been “recognized” as an HCSM. Trinity did not meet the requirements

  of 26 U.S.C. § 5000A(d)(2)(B)(ii) because it was not in existence until 2018, and because it

  did not require its members to adhere to its stated ethical or religious beliefs. It was

  never, and could not have been, “recognized” as an HCSM because the federal agency

  that had at one time provided letters of recognition stopped doing so in 2016, before

  Trinity was created.

         11.    While falsely representing that Trinity is a recognized HCSM, Defendants

  issued illegal and unauthorized health insurance products to citizens of the State of

  Colorado. They sold illegal insurance plans to hundreds, if not thousands, of Colorado

  residents. These plans did not comply with the minimum basic requirements for

  authorized health care plans under state or federal law, and have resulted in Colorado

  residents (1) paying for an illegal contract, and (2) being denied coverage for medical

  care required by law to be provided. Aliera and its owners, however, have realized

  exorbitant profits, by taking over 83% of all payments made by individuals, while

  refusing to pay claims.

         12.    Aliera, using Trinity as a purported HCSM, created, marketed, sold, and

  administered plans in Colorado. These plans qualify as health insurance under

  Colorado law, §10-1-102(6)(a) C.R.S. and are unauthorized under §10-3-105 C.R.S. The

  unauthorized insurance plans created, marketed, sold, and administered by Defendants




                                              –3–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page5 of 4724
                                                                            4 of




  did not meet the minimum benefits, coverage and other requirements for health

  insurance in Colorado. They are illegal contracts.

         13.    Defendants’ representations that the insurance plans were HCSM plans

  were misleading, unfair and/or deceptive in violation of the Colorado Consumer

  Protection Act. At no relevant time did the Defendants’ plans meet the requirements

  for HCSMs under federal law as represented.

         14.    Plaintiff, on behalf of the class she seeks to represent, filed this lawsuit to

  obtain declaratory and injunctive relief to prevent Defendants from continuing to

  create, market, sell, and administer unauthorized and illegal health insurance plans in

  Colorado. On behalf of the proposed class and on her own behalf, Plaintiff also seeks

  damages related to uncovered health care expenses, premiums paid and other losses

  due to Defendants’ creation, marketing, sale, and administration of unauthorized and

  illegal health insurance plans.

         15.    Specifically, Defendants created, marketed, sold, and administered plans

  that provided certain payment benefits in the event of specified health-related

  contingencies in exchange for a monthly payment. The amount of benefits was tied to

  the amount of the monthly premium payment and the cost incurred by the customer for

  health-related medical treatments. Under Colorado law, the arrangement fits squarely

  within the definition of “insurance” and may not be marketed, sold or administered

  without meeting minimum requirements and obtaining authorization from the

  Colorado Department of Insurance.

                                     CLASS ALLEGATIONS
         16.    Definition of Class: Pursuant to Fed. R. Civ. P. 23, Plaintiff brings this

  action on behalf of herself and all persons similarly situated. The proposed Class is

  defined as follows:


                                              –4–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page6 of 4724
                                                                            5 of




               All Colorado residents who purchased a plan from any of
               Defendants or their subsidiaries that purported to be “health
               care sharing ministry” plan at any time since June 29, 2018.
        17.    Size of the Class: The Plaintiffs’ proposed class is so numerous that

  joinder of all members is impracticable. Hundreds, if not thousands, of individuals in

  Colorado are covered by Defendants’ plans.

        18.    Common Questions of Fact and Law: There are questions of law and fact

  that are common to all class members including: (1) whether the healthcare products
  that the Defendants created, marketed, sold, and administered to class members met the

  legal requirements of an HCSM under 26 U.S.C. § 5000A; (2) whether plans sold were

  “insurance” under Colorado insurance law; (3) whether Colorado insurance law and

  regulations forbid the creation, marketing, sale, and administration of health care

  products in the “business of insurance” without authorization or other legal exception;

  (4) whether Defendants failed to obtain proper authorization for the creation,

  marketing, sale, and administration of an insurance product in Colorado; (5) whether

  class members are entitled to (a) rescission of the plan(s) and refunds of all premiums

  paid and/or (b) reformation of the plans to comply with the minimum insurance

  coverage requirements of Colorado and federal law, and re-processing of all claims for

  expenses and costs incurred that would have been covered had the plan(s) properly

  complied with those laws; (6) whether Defendants’ actions were “unfair” and/or

  “deceptive” under the Colorado Consumer Protection Act (“CCPA”); and (7) whether

  class members are entitled to other damages, including statutory treble damages,

  resulting from Defendants’ unfair and/or deceptive acts.

        19.    Class Representative: The claims of the named Plaintiff are typical of the

  claims of the proposed class as a whole resulting from Defendants’ sale of unauthorized

  and illegal insurance plans. The named Plaintiff will fairly represent and adequately



                                            –5–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page7 of 4724
                                                                            6 of




  protect the interests of the class members because she has been subjected to the same

  practices as other class members and suffered similar injuries. The named Plaintiff does

  not have interests antagonistic to those of other class members as to the issues in this

  lawsuit.

         20.    Separate Suits Would Create Risk of Varying Conduct Requirements. The

  prosecution of separate actions by class members against Aliera and/or Trinity would

  create a risk of inconsistent or varying adjudications with respect to individual class

  members that would establish incompatible standards of conduct. Certification is

  therefore proper under Fed. R. Civ. P. 23(b)(1).

         21.    Defendants Have Acted on Grounds Generally Applicable to the Class.

  Defendants Aliera and Trinity have uniformly created, marketed, sold and

  administered unauthorized health insurance plans in Colorado. They have

  misrepresented the plans as HCSM plans under federal law. Defendants have acted on

  grounds generally applicable to the proposed class, rendering declaratory and

  injunctive relief appropriate respecting the whole class. Certification is therefore proper

  under Fed. R. Civ. P. 23(b)(2).

         22.    Questions of Law and Fact Common to the Class Predominate Over

  Individual Issues. The claims of the individual class members are more efficiently

  adjudicated on a class-wide basis. Any interest that individual members of the class

  may have in individually controlling the prosecution of separate actions is outweighed

  by the efficiency of the class action mechanism. Upon information and belief, no class

  action suit is presently filed or pending against Aliera and/or Trinity for the relief

  requested in this action. Issues as to Aliera’s and/or Trinity’s conduct in applying

  standard marketing, sales and administration practices towards all members of the class




                                             –6–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page8 of 4724
                                                                            7 of




  predominate over questions, if any, unique to members of the class. Certification is

  therefore additionally proper under Fed. R. Civ. P. 23(b)(3).

         23.       Venue. This action can be most efficiently prosecuted as a class action in

  this jurisdiction, where Defendants do business and where Plaintiff resides.

         24.       Class Counsel. Named Plaintiff has retained experienced and competent

  class counsel.

                                     FACTUAL BACKGROUND

                Aliera Seeks Out an HCSM to Avoid Insurance Requirements,
                        But Its First Relationship Ends in Litigation
         25.       Defendant Aliera Healthcare, Inc. was incorporated in the State of

  Delaware by Timothy Moses, a convicted felon, his wife Shelley Steele, and their son

  Chase Moses, in December 2015. Before forming Aliera, Timothy Moses was the

  president and CEO of International BioChemical Industries, Inc., a company that

  declared bankruptcy in 2004 after he was charged with felony securities fraud and

  perjury. As a result of the case, titled United States v. Moses, 1:04-cr-00508-CAP-JMF

  (N.D. Ga.), Moses was sentenced to over 6 years in prison, and ordered to pay $1.65

  million in restitution.

         26.       Aliera is a for-profit entity. Its stated scope of business is “to engage in

  the business of providing all models of Health Care to the general public” and “to

  cultivate, generate or otherwise engage in the development of ideas or other businesses.

  To buy, own or acquire other businesses, to market and in any way improve the

  commercial application to the betterment and pecuniary gain of the corporation and its

  stockholders...” The formation documents of Aliera Healthcare, Inc. do not include any

  discussion of religious or ethical purposes or missions.




                                                 –7–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page9 of 4724
                                                                            8 of




        27.    Non-party Anabaptist Healthshare (“Anabaptist”) was a small Mennonite

  entity located in Virginia. Anabaptist had been recognized by the federal Department

  of Health & Human Services’ Centers for Medicare & Medicaid Services (“CMS”) as an

  HCSM. CMS had provided a letter to Anabaptist that it met the requirements under 26

  U.S.C. § 5000A to operate an HCSM. Specifically, CMS found that Anabaptist had been

  “in existence at all times since December 31, 1999 and medical expenses of its members

  have been shared continuously and without interruption since December 31, 1999.”

        28.    Upon his release from prison, and after forming Aliera, Timothy Moses

  convinced Anabaptist to permit Aliera to market HCSMs using Anabaptist’s

  designation. Anabaptist created a wholly-owned subsidiary, called Unity Healthshare

  (“Unity”), for that purpose. Under the proposal, Aliera would market the plans in

  exchange for a $25 per member per month fee for its administrative services.

        29.    Aliera entered into a contract with Unity on or about February 1, 2017.

  Under that contract, Aliera would offer health products to the public that did not meet

  the insurance benefits and coverages required by the Affordable Care Act through its

  HCSM exemption in 26 U.S.C. § 5000A. In return, Aliera’s customers would join the

  Unity HCSM, increasing members to Anabaptist’s HCSM.

        30.    Under the contract with Unity, Aliera was responsible for maintaining

  and segregating the assets received that were reserved for payment of benefits to Unity

  members.

        31.    In 2018, after thousands of Aliera/Unity plans had been sold nationwide,

  Anabaptist/Unity discovered that Mr. Moses had written himself approximately

  $150,000 worth of checks from Unity funds without board approval and had not

  properly maintained assets reserved for payment of benefits. It requested an

  accounting and, in July 2018, demanded Aliera turn over control of all Unity funds.



                                           –8–
 Case1:20-cv-00102-DDD-KMT
Case  1:20-cv-02130-RBJ Document 1-2 1Filed
                            Document        07/20/20
                                         Filed 01/13/20USDC Colorado
                                                         USDC ColoradoPage 10 9ofof4724
                                                                        Page




         32.    Unity terminated the relationship with Aliera in summer, 2018. A lawsuit

  between Aliera and Anabaptist Health Share/Unity was filed in Superior Court of

  Fulton County Georgia in late 2018. See Aliera Healthcare v. Anabaptist Health Share et al.,

  No. 2018-cv-308981 (Hon. Alice D. Bonner, Ga. Sup. Ct.). As a result of the lawsuit, a

  court-ordered receiver now monitors Aliera’s administration of HCSM assets and

  benefits for Unity members. See Appendix A, Order Entering Interlocutory Injunction

  and Appointing Receiver dated April 25, 2019.

               Aliera Created Trinity as a Sham Health Care Sharing Ministry
                                to Avoid ACA Requirements
         33.    With its relationship with Unity terminating, Aliera would have no

  affiliation with any HCSM. Trinity was therefore created by Aliera and its principals on

  June 27, 2018 as a purported nonprofit entity. William Rip Theede, III was the CEO of

  Trinity. Mr. Theede is a former Aliera employee. He is also a close family friend of the

  Moses family and officiated at Chase Moses’ wedding.

         34.    Trinity had no predecessor entity.

         35.    Trinity had no members when it was formed.

         36.    Trinity could not qualify as an HCSM because it was created after

  December 31, 1999, and at the time of its creation, had no members. In order to qualify

  as an HCSM under federal law, the entity or a predecessor of the entity must, among

  other requirements, have “been in existence at all times since December 31, 1999, and

  medical expenses of its members [must] have been shared continuously and without

  interruption since at least December 31, 1999.” 26 U.S.C. § 5000A(d)(2)(B)(IV). Trinity

  has not had members who have shared medical expenses “continuously and without

  interruptions since at least December 31, 1999.”




                                             –9–
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1110
                                                                             of of
                                                                                4724




            37.   In addition, in order to qualify as an HCSM under federal law, the

   members of the entity must “share a common set of ethical or religious beliefs and share

   medical expenses among members in accordance with those beliefs. . . .” 26 U.S.C.

   § 5000A(d)(2)(B)(III). Although Trinity’s bylaws set forth a specific set of religious

   beliefs, it has never restricted its membership to those individuals who affirm the

   specific common beliefs.

            38.   Trinity’s bylaws (1) set forth a Protestant understanding of the Bible as the

   “final and only source of absolute spiritual authority,” (2) affirm God is “triune,” or a

   trinity, (3) set forth an orthodox view of Jesus Christ as fully God and fully man, (4)

   affirm Jesus Christ as sinless, and the result of a virgin birth, (5) affirm that people can

   only be saved “by grace alone, through faith alone,” and (6) affirm the literal

   resurrection of Jesus Christ.

            39.   Nevertheless, Trinity does not require members to affirm agreement to

   any of these sectarian principles, and does not exclude members from faiths that do not

   adhere to these beliefs. Members are only asked to generically affirm a “Statement of

   Beliefs” that “personal rights and liberties originate from God,” “every individual has a

   fundamental right to worship God in his or her own way,” there is a moral obligation

   “to assist our fellow man when they are in need,” there is a duty to “maintain a healthy

   lifestyle,” and a fundamental right of conscience to direct one’s own healthcare exists.

   See Appendix B, p. 21. As stated in “frequently asked questions” on Defendants’’

   website, “Trinity HealthShare welcomes members of all faiths who can honor the

   Statement of Beliefs, by which the Trinity HealthShare program operates.” Appendix C,

   p. 11.

            40.   While prospective agents must take a training assessment, the questions

   asked in the assessment do not address any religious or ethical motivation. Defendants’



                                              – 10 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1211
                                                                             of of
                                                                                4724




   advertisements for prospective agents, and the training materials for agents do not

   mention a religious or ethical component for purchasers of these plans.

          41.    In a video posted to YouTube dated November 1, 2018, an unidentified

   Aliera trainer for new or prospective agents discussed the Aliera Healthcare Enrollment

   Process. According to the video, in order to enroll in Aliera, the consumer must

   positively respond to a number of questions. The first question asks if the consumer

   agrees with Trinity’s “statement of faith:”

                 At the core of what the Healthcare Sharing Ministry does,
                 and how they relate to and engage with one another as a
                 community of people is a set of common beliefs.

                 1. We believe that our personal rights and liberties originate
                 from God and are bestowed on us by God. 2. We believe that
                 every individual has a fundamental religious right to
                 workshop God in his or her own way. 3. We believe it is our
                 moral and ethical obligation to assist our fellow man when
                 they are in need according to our available resources and
                 opportunity. 4. We believe it is out spiritual duty to God and
                 our ethical duty to others to maintain a healthy lifestyle and
                 avoid foods, behaviors or habits that produce sickness or
                 disease to ourselves or others. 5. We believe it is our
                 fundamental right of conscience to direct our own healthcare,
                 in consultation with physicians, family or other valued
                 advisors.
                 o Yes

                 o No

          42.    The training explains what the “statement of faith” means:

                 Just to give you a general overall synopsis of what it's saying
                 … It basically is saying that you believe in a higher power. It
                 doesn't necessarily have to be a Christian God, or a Buddhist
                 God, or a Jewish God. It doesn't … matter as long as we all
                 believe that there is a higher power and we're all living our
                 life that the best way that we possibly can. We're maintaining


                                             – 11 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1312
                                                                             of of
                                                                                4724




                 a healthy lifestyle. We're trying to avoid those types of foods,
                 behaviors, habits - things that, you know, cause us illness that
                 are in our control.

                 As long as we're doing those types of things, we're all like-
                 minded individuals. So if you feel that way, and you are a
                 like-minded individual, that's all we're trying to find out.
                 And, if you are, you're gonna say, “Yes,” you believe in the
                 five same statement of beliefs that we all do.
          43.    Defendants represent that Trinity is “recognized” as a qualified HCSM.
   See Appendix D. It was, in fact, impossible for Trinity to be “recognized” as such

   because the rule that provided such recognition was eliminated years before Trinity

   was even created. In 2013, the United States Department of Health and Human Services

   (“HHS”) promulgated a rule under which it certified HCSMs by issuing a certificate of

   exemption to the entity. However, the rule was eliminated in 2016. See 81 Fed. Reg.

   12281 (final rule eliminates the issuance of exemptions for HCSMs). Trinity has never

   appeared on any list of recognized HCSMs developed by HHS.

          44.    Likewise, the Internal Revenue Service (“IRS”) does not and has never

   recognized any entities as HCSMs. Its role is limited to accepting tax returns from

   individuals who may claim that they are entitled to an HCSM exemption on their
   individual tax returns. The IRS has never recognized Defendants as a qualified HCSM

   under 26 U.S.C. § 5000A(d)(2)(B). Defendants’ representations to the contrary are false

   and misleading.

          45.    On or about August 13, 2018, Aliera signed an agreement with Trinity to

   provide the marketing, sale and administration of the purported HCSM plans. The

   contract allowed Aliera to use Trinity’s non-profit status to sell health care plans

   purporting to be HCSM plans, while keeping complete control of the money, the

   administration of the plans, and the membership roster.




                                              – 12 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1413
                                                                             of of
                                                                                4724




                         The Products Defendants Create, Market, Sell,
                             and Administer are Health Insurance
          46.    During certain times on and after June 27, 2018, when Defendant Trinity

   was incorporated, Plaintiff and members of the class have been, are, or will be enrolled

   in healthcare insurance products created, marketed, sold, and administered by

   Defendants that Defendants claimed were HCSM plans.

          47.    The healthcare products marketed, sold, and administered charge

   “members” a “monthly contribution” to participate. Defendants described the

   “contributions” members pay as “premiums.” See e.g., Appendix C, pp. 3-4.

          48.    The amount of the premium charged is based on the medical program

   selected by the insured. The programs include “interim medical,” “comprehensive,”

   “standard,” “basic care,” and “catastrophic.” Id., p. 1. The programs require a member

   to pay a deductible, which Defendants call a “Member Shared Responsibility Amount.”

   Id., p. 4. Once this amount has been paid, then medical bills are paid in accordance with

   a benefits booklet or member guide for the selected program. These benefit booklets

   contain the “membership instructions” which detail the “eligible medical expenses,”

   “limits of sharing,” limitations on pre-existing conditions, and exclusions. The

   programs require pre-authorization of certain non-emergency surgeries, procedures or

   tests, as well as for certain types of cancer treatments. See e.g., Appendix B, p. 29.

          49.    The programs are offered at least three benefit levels. The programs at the

   higher levels charge more and therefore provide more robust benefits for covered

   medical conditions. Appendix C, p.1

          50.    The programs provide coverage for medical expenses. Among other

   things, the programs provide coverage for preventive care, primary care, urgent care,

   labs and diagnostics, x-rays, prescription benefits, specialty care, surgery, and




                                              – 13 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1514
                                                                             of of
                                                                                4724




   emergency room services. Appendix B, pp. 22-25.      The programs, for an additional

   premium, will also provide maternity care. Appendix C, p. 7.

          51.    The programs have established preferred provider networks (“PPOs”)

   through which members can seek care. Payments are made by Defendants directly to

   providers.

          52.    The programs contain exclusions and lifetime limits, including a lower

   lifetime limit for cancer treatment.

          53.    Payments are made to health care providers on behalf of members who

   are current on their monthly premiums in the event they experience a covered loss,

   have met their deductible or “Member Shared Responsibility Amount,” and otherwise

   meet the coverage requirements set forth in the coverage booklet. These payments are

   expressly contingent upon the occurrence of a covered medical need by the

   participating member.

          54.    Payment from the program upon the occurrence of a covered loss is not

   voluntary. Under the terms of the program, as set forth in the Member Guide, Trinity is

   instructed and required to “share clearing house funds in accordance with the

   membership instructions.” Appendix B, p. 21 (Contributors’ Instructions and

   Conditions). The “membership instructions” is nothing more than a booklet of benefits

   created by Defendants. The members have no role in the creation of the benefits

   booklet. Members do not decide who gets paid benefits. Instead, according to the

   Member Guide, the members must accept Trinity’s adjudication of benefits: “By

   participation in the membership, the member accepts these conditions.” According to

   the benefits booklet, Trinity, and not the members, is the “final authority for the

   interpretation” of the membership instructions, and Trinity directs payment to




                                             – 14 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1615
                                                                             of of
                                                                                4724




   providers on behalf of members who have submitted medical claims that are covered

   under the benefits booklet. Id.

         55.    Members’ “contributions” (i.e. premiums) are not refundable. Although

   the member “contributions” are called “voluntary,” if members fail to make the

   premium payment, they are not entitled to coverage for medical expenses. Id., p. 18.

         56.    Defendants’ programs are contracts whereby Defendants undertake to

   indemnify a member upon the occurrence of determinable contingencies and therefore

   constitute “insurance” as defined by Colorado law. See §10-1-102(12) C.R.S. The

   Colorado Division of Insurance has so concluded. Appendices E and F. Defendants are

   required to comply with Colorado and federal law governing insurers.

                   The Health Insurance Plans Defendants Create, Market,
                               Sell, and Administer Are Illegal
         57.    Defendants do not have a certificate of authority as required by § 10-3-105

   C.R.S. from the State of Colorado to issue insurance within this state and are not

   authorized insurers under Colorado law. Defendants have issued illegal and

   unauthorized insurance products to Plaintiff and other members of the class.

         58.    Defendants’ plans are not ACA-compliant because they do not meet the

   minimum coverage requirements under the ACA’s Essential Health Benefits. For

   example, the policies impose a 24-month waiting period on coverage, which is illegal

   under the ACA. See 42 U.S.C. §300gg-3. See also, § 10-16-118 C.R.S.

         59.    The plans purport to require binding arbitration, which is illegal in

   Colorado. § 10-3-1116(3) C.R.S.

         60.    The benefits booklet, which has never been reviewed or approved,

   contains inconsistent and contradictory coverage terms and conditions. For example,

   on one hand it suggests that Defendants are required to administer benefits in



                                             – 15 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1716
                                                                             of of
                                                                                4724




   accordance with the terms of the benefits booklet, while other provisions suggest that

   Defendants are not required to pay any benefits whatsoever. The benefits booklet also

   states the plan is an “opportunity for members to care for one another in a time of need,

   [and] to present their medical needs to other members,” but in fact Defendants – like an

   insurance carrier - make all coverage decisions without ever presenting one member’s

   needs to other members.

               Multiple States Have Found that Aliera and Trinity Are Illegally
                 Marketing, Selling and Administering Insurance Products
                               That Do Not Qualify as HCSMs
         61.     On August 12, 2019, the State of Colorado Division of Insurance found

   Defendants were selling insurance products, and issued cease and desist orders

   ordering them to immediately stop selling the unauthorized insurance in the State of

   Colorado. Appendices E and F.

         62.     The State of Texas has successfully enjoined Aliera from enrolling any

   new members in Texas. As the Texas Attorney General argued on July 11, 2019 in State

   of Texas v. Aliera Healthcare, Inc., Travis County Cause No. D-1-GN-19-003388:
         The Defendant Aliera Healthcare, Inc., is engaged in the business of
         insurance in this State without a license, in violation of Tex. Ins. Code §
         101.101. … In meetings with State regulators, Aliera representatives have
         asserted that Aliera is exempt from state regulation because it merely
         administers a “health care sharing ministry.” Aliera is no ministry,
         however; it is a multi-million dollar for profit business that admittedly
         siphons off over 70% of every dollar collected from its members to
         “administrative costs.”
   Appendix G, pp. 1-2 (emphasis added).
         63.     The Washington Insurance Commissioner, Mike Kriedler, conducted a

   formal investigation in response to consumer complaints and concluded that Trinity did

   not meet the statutory definition of an HCSM under Washington and federal law. See

   Appendix H. Commissioner Kriedler further concluded that Aliera acted as an


                                            – 16 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1817
                                                                             of of
                                                                                4724




   unauthorized health care service contractor without being registered and was doing

   business as an unlicensed discount plan organization, and that Aliera’s advertisements

   on behalf of Trinity were deceptive and had the capacity to mislead or deceive

   consumers into believing that they purchased insurance. On May 13, 2019,

   Commissioner Kriedler issued “Orders to Cease and Desist” to Aliera and Trinity. See

   id. and Appendix I. On December 30, 2019, Trinity entered into a consent order that

   prohibited it from enrolling any new Washington residents, and was fined $150,000.

   Appendix J.

         64.     The New Hampshire Insurance Department entered a Cease and Desist

   Order against Aliera and Trinity on October 30, 2019, ordering them to stop selling or

   renewing illegal health insurance in New Hampshire. Appendix K.

         65.     Regulators in Georgia have also issued warnings. See e.g. Appendix L.

                     Plaintiff Was Sold Sham Products by Aliera/Trinity
                         That Did Not Provide the Benefits Promised
         66.     Plaintiff Larson enrolled in AlieraCare in July of 2018, while Aliera

   partnered with Unity.

         67.     Her plan through Aliera/Unity was subsequently transferred to

   Aliera/Trinity.

         68.     She made a payment to Aliera for $452.44 and to Unity for $25 in July

   2018, and made monthly premium payments of $352.44 per month each month from

   August through December 2018.

         69.     Ms. Larson received what she believed was an insurance card from

   Aliera/Trinity. See Appendix D. The insurance card falsely stated that she was a

   member “of a Health Care Sharing Ministry recognized pursuant to 26 U.S.C.




                                             – 17 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page1918
                                                                             of of
                                                                                4724




   § 5000A(d)(2)(B)” even though neither Trinity nor Aliera was ever certified or

   “recognized” by any government agency as an HCSM.

          70.      The AlieraCare Trinity plan sold to Ms. Larson was insurance under

   Colorado law. However, it failed to comply with Colorado and federal law in its

   provisions of benefits.

          71.      Ms. Larson was assaulted on August 3, 2018, while covered by

   Defendants’ Plan. She was attacked and knocked unconscious. She was taken to the

   hospital with serious injuries, including a skull fracture, cervical spine fracture, and

   intercranial bleeding. When she submitted her bill for payment by Defendants, her

   claim was denied. When she appealed, Defendants decided to cover a different denied

   claim as a result of the appeal. Appendix M.

          72.      Ms. Larson appealed a second time. Defendants then took the position

   that Ms. Larson’s injuries were “self-inflicted” and excluded under her policy.

   Appendix N.

          73.      Ms. Larson continues to be pursued for these debts.

                                        CLAIMS FOR RELIEF

          A.       Illegal Contract
          74.      Plaintiffs reallege all prior allegations as though fully stated herein.

          75.      Defendants sold Plaintiff and all members of the proposed class

   unauthorized and illegal health insurance plans in violation of Colorado law:

                a. The plans were insurance, but were sold without authorization in

                   Colorado.

                b. The plans failed to provide the essential health benefits required under the

                   ACA, and Colorado law.




                                                – 18 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2019
                                                                             of of
                                                                                4724




                c. The plans exclude coverage for pre-existing conditions and impose

                   waiting periods.

                d. The Member Guide contains inconsistent and contradictory coverage

                   terms and conditions that allow Defendants to arbitrarily deny coverage.

                e. The plans included a binding arbitration provision illegal under Colorado

                   law. §10-3-1116 C.R.S.

          76.      Plaintiff and all members of the proposed class are entitled to either

   (a) rescission of the illegal contract(s) and return of the insurance premiums paid; or

   (b) reformation of the illegal contract(s) to comply with the mandatory minimum

   benefits and coverage required under Colorado and federal law.

          B.       Violation of the Colorado Consumer Protection Act
          77.      Plaintiffs reallege all prior allegations as though fully stated herein.

          78.      Defendants’ creation, marketing, sale and administration of unauthorized

   health insurance plan(s) to class members constitutes unfair and/or deceptive acts

   under the Colorado Consumer Protection Act (“CCPA”). Under the CCPA, Plaintiffs

   and members of the proposed class are entitled to damages, injunctive relief, statutory

   treble damages (up to $25,000 for each violation) and attorneys’ fees and costs.

          79.      Defendants have committed the following unfair acts or practices that are

   deceptive or misleading or have the capacity to be deceptive or misleading. These acts

   or practices include, but are not limited to, the following:

                   (a)    Defendants have advertised and represented that Trinity is a

   “Health Care Sharing Ministry recognized pursuant to 26 U.S.C. § 5000A(d)(2)(B).”

   This is false and/or misleading for at least the following reasons:
                          (i)    Trinity has not “been in existence at all times since

   December 31, 1999, and medical expenses of its members have been shared


                                                – 19 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2120
                                                                             of of
                                                                                4724




   continuously and without interruption since at least December 31, 1999.” 26 U.S.C. §

   5000A(d)(2)(B)(IV). It therefore is not, as a matter of law, a HCSM.

                          (ii)    Trinity was never “certified” or “recognized” by any

   governmental agency as an HCSM.

                          (iii)   Trinity is not now, and was never on, the list of recognized

   HCSMs created by the Department of Health and Human Services.

                          (iv)    The Department of the Treasury/IRS has never recognized,

   approved or disapproved entities as HCSMs under 26 U.S.C. § 5000A. It has no process

   for doing so.

                          (v)     Trinity does not restrict membership to only those members

   that share its beliefs as set forth in its bylaws as required by 26 U.S.C. § 5000A. Rather,

   individuals who do not share Trinity’s Protestant statement are allowed membership.

                   (b)    Defendants have consistently and repeatedly represented that

   AleriaCare/Trinity and related products are “not insurance.” This representation

   appears in the benefits book, in advertising material, in training material and on its

   webpages. This representation, however, is false and/or misleading. Under Colorado

   law, Defendants are offering insurance to members of the public.

                   (c)    Defendants’ insurance products include provisions, conditions,

   exclusions and restrictions that are illegal under Colorado law. These include, but are

   not limited to, the following:

                          (i)     Defendants purport to require members to submit disputes

   to arbitration even though Colorado law prohibits binding arbitration agreements in

   insurance contracts.

                          (ii)    Defendants purport to exclude certain pre-existing

   conditions even though such exclusions are illegal under Colorado and federal law.



                                                – 20 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2221
                                                                             of of
                                                                                4724




                       (iii)   Defendants purport to impose waiting periods even though

   such waiting periods are illegal under Colorado and federal law.

                       (iv)    Defendants fail to provide coverage for treatments and

   conditions that are mandated benefits under Colorado and federal law.

                       (v)     Defendants purport to exclude or limit treatments and

   conditions that are required to be covered under Colorado and federal law.

                       (vi)    Defendants impose lifetime caps and limits on coverage that

   are illegal under Colorado and federal law.

                       (vii)   The benefits booklet, which has never been reviewed or

   approved by the Colorado Department of Insurance, contains inconsistent and

   contradictory coverage terms and conditions. Defendants do not hold a Certificate of

   Authority to issue insurance in the State of Colorado as required by 10-2-105 C.R.S., yet

   they market and sell insurance plans to class members.

                (d)    Colorado law requires that an insurer maintain certain loss ratios.

   Defendants’ loss ratios do not comply with these law and regulations. Defendants, in

   fact, do not maintain enough reserves to protect its members from insolvency. For-

   profit Aliera, in fact, takes most of the member premiums as fees.

                (e)    Given that the vast majority of the premiums paid are taken by

   Aliera as fees, the Defendants’ program is not a true ministry, but a profit-making

   enterprise designed to enrich the owners of Aliera. Consumers were led to believe that

   their premiums would primarily be used to pay claims of other members. In fact, most

   of the contributions were used to pay Aliera and its owners.

                (f)    Defendants’ advertisements and solicitations of customers for its

   products is misleading and/or deceptive. Specifically, the advertisements and

   solicitation deceive or mislead, or have the capacity to deceive or mislead, members of



                                            – 21 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2322
                                                                             of of
                                                                                4724




   the class that they were purchasing an authorized health insurance product. The look

   and feel of the advertising material suggest that the plan is a health insurance product.

   Defendants use such things as insurance cards, PPO networks, plan booklets, plan

   levels, health insurance lexicon (such as “healthcare”) to create the impression that they

   are offering real health insurance benefits.

                 (g)    Online training videos, available to the public and brokers,

   downplay the ministry aspects of the program and suggest that the program is a form

   of legitimate healthcare insurance when it is not.

                 (h)    Defendants misrepresent the program as a “sharing” program that

   provides members with a role in determining whether claims should be paid, when in

   fact all coverage decisions were made arbitrarily by Aliera, and in Aliera’s best interest.

                 (i)    Defendants misrepresent that Trinity, because it is a nonprofit with

   “nothing to gain or lose financially by determining if a need is eligible or not” is the

   entity to whom members delegated coverage decision authority. In reality, all coverage

   decisions were made by Aliera, a for-profit that made substantial profits from not

   paying health care claims.

          80.    The deceptive or unfair acts or practices of Defendants occurred in trade

   or commerce; specifically, the marketing, sale and administration of insurance products

   to Colorado residents.

          81.    The public interest element of the CCPA exists here because the business

   of insurance is one affected by the public interest, requiring that all persons be actuated

   by good faith, abstain from deception, and practice honesty and equity in all insurance

   matters. The sale of healthcare plans to the public also directly affects the public

   interest.




                                              – 22 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2423
                                                                             of of
                                                                                4724




          82.    Plaintiffs and the class have been injured as a direct result of Defendants’

   conduct. They were sold unregulated insurance products that are illegal under

   Colorado law. The products do not have enough loss ratios to provide protection. The

   products provide less coverage than permitted under law, thereby rendering the

   policies less valuable than products that do comply with the law. Plaintiff and the class

   have been denied care, or limited in care, due to illegal caps, exclusions and limitations.

   Plaintiff and the class have foregone coverage under the ACA, including subsidized

   benefit packages that would provide legal, comprehensive, and secure health insurance

   coverage. Defendants’ polices were overpriced for the coverage they purported to

   provide given that over 80% of the contributions were paid in fees to Aliera, causing

   Plaintiff and the class to overpay for the illegal and unregulated policies.

                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiffs request that this Court:

                 (a)    Certify that this action may proceed as a class action as defined in

   ¶16 above;

                 (b)    Designate Ms. Larson as class representative and designate

   Michael David Myers, Myers & Company, PLLC and Victoria Lovato, Michael Best &

   Friedrich, as class counsel;

                 (c)    Declare that Defendants’ unauthorized health insurance plans were

   and are illegal contracts;

                 (d)    Declare that Defendants’ actions as alleged herein towards the

   members of the class violate the Colorado Consumer Protection Act;

                 (e)    Order Defendants to (i) rescind the unauthorized health insurance

   plans and refund all premiums improperly received from members of the proposed

   class, including interest; or, at the option of any class member (ii) reform the


                                              – 23 –
 Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1Filed
                            Document         07/20/20
                                         Filed 01/13/20USDC
                                                        USDCColorado
                                                             ColoradoPage
                                                                      Page2524
                                                                             of of
                                                                                4724




   unauthorized health insurance plans to comply with the minimum mandatory benefits

   required under the relevant state insurance code and federal law, permit class members

   to submit claims for medical services, costs and other expenses that would have been

   covered;

                (f)    Order payment of all other expenses causally related to

   Defendants’ unfair and/or deceptive acts;

                (g)    Order an award of treble damages under the CCPA;

                (h)    Order payment of reasonable attorneys’ fees; and

                (i)    Grant such other relief as this Court may deem just, equitable and

   proper.

         DATED: January 13, 2020.

                                              s/ Victoria E. Lovato
                                           Victoria E. Lovato (CO Bar # 31700)
                                           MICHAEL BEST & FRIEDRICH LLP
                                           1776 Lincoln Street, Suite 1100
                                           Denver, CO 80203
                                           Tel. (720) 240-9515
                                           Email: velovato@michaelbest.com


                                              s/ Michael David Myers
                                           Michael David Myers
                                           MYERS & COMPANY PLLC
                                           1530 Eastlake Avenue East
                                           Seattle, WA 98102
                                           Tel. (206) 398-1188
                                           Email: mmyers@myers-company.com

                                           Attorneys for Plaintiffs




                                           – 24 –
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    26 of
                                                                          Page    4733
                                                                               1 of




                        APPENDIX A
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    27 of
                                                                          Page    4733
                                                                               2 of




                             IN THE SUPERIOR COURT OF FULTON COUNTY
                                         BUSINESS CASE DIVISION
                                           STATE OF GEORGIA




   ALlERA HEALTH CARE, fNC.,

           Plaintiff/Counterclaim Defendant,
                                                             CIVIL ACTION FILE NO.
   V.                                                        2018CV30898 I

   ANABAPTIST HEALTHSHARE; and
   UNITY HEAL THSHARE, LLC,
                                                             Business Case Div. 1
          Defendants/Counterclaimants,

   ALEXANDER CARDONA, and
   TYLER HOCHSTETLER,

           Defendants.


                            ORDER ENTERING INTERLOCUTORY INJUNCTION
                                    AND APPOINTING RECEIVER


           The Court has carefully considered the Application for an Interlocutory Injunction and for the

   Appointment of a         Receiver submitted by Defendants-Counterclaimants Anabaptist l-Iealthshare

   ("Anabaptist") and Unity Healthshare LLC ("Unity") (collectively, "Al-IS/Unity"), the exhibits and briefs

   submitted in support, the responses and exhibits submitted by Plaintiff-Counterclaim Defendant Aliera

   Healthcare, Inc. ("Aliera"), and the evidence and arguments presented at the evidentiary hearing held on

   January 22, 2019 and January 24, 2019. This Order reduces to writing the oral order and interlocutory

   injunction of the Court issued at the conclusion of the hearing on January 24, 2019.

           Having allowed the parties several opportunities to confer on a proposed order following the

   January hearing and having considered the parties' respective submissions and the record, the Court finds

   and orders as follows:
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    28 of
                                                                          Page    4733
                                                                               3 of




       I.        FINDINGS OF FACT'

   Background

            I.       Defendant/Counterclaimant AHS           is a    non-profit Section     50 I ( c)(3) tax exempt

   organization. Affidavit of T. Hochstetler (Hochstetler Aff.) at~ 2; Transcript of Hearing on A HS/Unity's

   Application for Interlocutory Injunction and for Appointment of a Receiver ("Hr'g Tr.") 42: 14-18.2

            2.       AHS has, for some years, managed a Health Care Sharing Ministry ('"HCSM") for

   members of the Anabaptist communities in Virginia. Hochstetler Aff. ~ 2; Hr'g Tr. 94: 18-95: 19.

            3.       Health care sharing ministries ("HCSM") facilitate the sharing of certain medical

   expenses among their members. Hochstetler Aff. at~ 3; Hr'g Tr. 43: 16-44: 13.

            4.      The Affordable Care Act (the "ACA") exempts members of a qualifying HCSM from the

   tax penalty levied on those who fail to purchase health insurance, commonly referred to as "the individual

   mandate." Hochstetler Aff. ~ 3; Hr'g Tr. 43: 16-24.

            5.       AHS received a letter from the Centers for Medicare and Medicaid Services ("CMS")

   stating that it met the ACA's requirements for its members to claim the tax exemption, which included the

   requirement that AHS has been "in existence at all times since December 31, 1999, and medical expenses

   of its members have been shared continuously and without interruption since December 31, 1999."

   Hochstetler Aff. ~ 3; Hr'g Tr. 43:25-44:3.

            6.      The United States Department of Health and Human Services certified that AHS is an

   HCSM whose members qualified for the exemption from the individual mandate. Hochstetler Aff. ~ 6;

   Hr'g Tr. 45:1-12; Joint Ex. 2.

            7.      AHS's wholly-owned subsidiary, Unity, is also an HCSM whose members qualified for

   the exemption from the individual mandate to the same extent as AHS. Hr'g Tr. 49: 18-50:6.



            As demonstrated by the parties' respective proposed findings of fact and other submissions, the evidence
   adduced to date in this matter is too vast to adequately summarize here. Included herein are the Court's preliminary
   findings that are most relevant to the Court's rulings and analysis.
   2
            The exhibits cited herein were either received in evidence at the evidentiary hearing on AHS/Unity's
   motion for interlocutory injunction or are attached to the parties' pleadings and filings in connection with
   Al-IS/Unity's motion for a TRO/interlocutory injunction.

                                                            2
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    29 of
                                                                          Page    4733
                                                                               4 of




           8.       AHS was formed in 2015, and Unity was formed in late 2016. Hr'g Tr. 96:7-8; 300:3-5.

           9.       Congress eliminated the individual mandate's tax penalty beginning January I, 2019. See

   Pub. L. No. 115-97, § 11081 (2017); Hr'g Tr. 98:23-99:9.

           10.      Georgia's Insurance Code defines a "health care sharing ministry" as ''a faith-based,

   nonprofit organization that is tax exempt under the Lnternal Revenue Code" and that meets the six

   specific requirements set forth in the statute. O.C.G.A. § 33-1-20 (providing that HCSMs meeting such

   requirements are neither insurance nor subject to the jurisdiction of the Commissioner of Insurance).

           11.      Other states have similar statutes defining HCSMs. See, e.g., Fla. Stat. § 624.1265( I)

   (defining a healthcare sharing ministry as "[a] nonprofit religious organization" that satisfies certain

   requirements); Tex. Ins. Code § 1681.00 I ("A faith-based, nonprofit organization that is tax-exempt

   under the Internal Revenue Code of 1986 qualifies for treatment as a health care sharing ministry ... ");

   Va. Code Ann. § 38.2-6300 (''As used in this chapter, 'health care sharing ministry' means a health care

   cost sharing arrangement ... administered by a non-profit organization that has been granted an exemption

    from federal income taxation pursuant to§ 501(c)(3) of the Internal Revenue Code of 1986 ... ").

           12.      Additionally, the federal ACA provision that allowed HCSM members to claim an

   exemption from the tax penalty of the individual mandate makes clear that an HCSM must be a non-

   profit federally tax-exempt organization. See 26 U.S.C. § 5000A(d)(2)(B) (defining a "health care

   sharing ministry" as a non-profit tax exempt 50 l(c)(3) organization that meets certain criteria including

   having members who share a common set of ethical or religious beliefs and who share medical expenses,

   and that the HCSM must have been in existence and sharing continuously and without interruption since

   at least December 3 I, 1999).

           13.      Aliera is an Atlanta-based for-profit company that sells healthcare products. Hochstetler

   Aff. at~ IO; see also Hr'g Tr. 48: 12-20; 89: 1-2. Aliera offers alternative healthcare that is not insurance.

    Hr'g Tr. 251: 1-23; Steele Aff. at ~2.

           14.      As a for-profit company, Aliera does not qualify as an HCSM under state or federal law.

   See Hr'g Tr. 48: 12-20; 50: I 0-17; 52: 1-8; 55: 17-23; 89: 1-2.

                                                          3
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    30 of
                                                                          Page    4733
                                                                               5 of




            15.      Aliera began selling its healthcare products in 2015. Hr'g Tr. at 185:5-17. At that time,

    Aliera's products included services such a direct primary care medical home (DPCMH) service but did

    not include coverage for emergency room visits and hospitalization. 1-lr'g Tr. at 50:7-17, 185:5-17;

    Steele Aff. at ,r 4.

            16.      Before Aliera established a relationship with an HCSM to offer an HCSM product,

    members who purchased Aliera's products did not qualify for exemption from the individual mandate's

    tax penalty. In other words, individuals who purchased Aliera's products did not satisfy the ACA's

    individual mandate unless they also purchased additional healthcare products from another source that

    satisfied the individual mandate. 1-1 r' g Tr. 186 :9-1 I .

            17.      At some point after it began selling its products, Aliera determined that if it could sell its

    plans side-by-side with an ACA-exempt HCSM plan, it would make the Aliera plan much more

    attractive to consumers and increase sales of Aliera's own products. Hr'g Tr. 186: 12-189:4. Such

    concurrent offering of non-ACA exempt Aliera products with ACA-exempt Al-IS/Unity products would

    not, however, make Aliera's own products satisfy the individual mandate.

   Aliera Approaches ABS and the Parties Negotiate and Execute an Amended MOU and a Written
   Agreement

            18.      To this end, in 2016, Aliera approached AHS to pitch a relationship between Aliera and

    AHS. Hochstetler Aff. at ,i 7; Hr'g Tr. 46:4-9.

            19.      Timothy Moses, Alexander Cardona, and G. Michael Smith pitched the relationship and

    negotiated with AHS on behalf of Aliera. Hochstetler Aff. at,i,i 7-14; Hr'gTr. 46:4-47:25; Smith Aff. at

    i!il3-5. Tyler Hochstetler led the negotiations for Al-IS. Hr'g Tr. 46:4-65:4.

            20.      Tyler Hochstetler testified that Aliera representatives proposed an arrangement under

    which Aliera would work with Al-IS to build AHS's HCSM network. Hochstetler Aff. at ,i 8; Hr'g Tr.

    46: I 0-50:3.

            21.      Timothy Moses explained to Tyler Hochstetler that Aliera sought to enter into a business

    relationship with AHS because Aliera could not offer hospitalization coverage through its direct primary


                                                             4
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    31 of
                                                                          Page    4733
                                                                               6 of




   care medical home (DPCMH) products, nor could Aliera - as a for-profit company - offer HCSM

   products by itself. Hr' g Tr. 50: I 0-17.

          22.      Aliera valued AHS's exemption from the individual mandate, and entering into a

   relationship with AHS would allow Aliera to bundle HCSM plans with its products to offer participants

   the ability to qualify for the tax exemption from the ACA's individual mandate. Hochstetler Aff. at~~

    11-13; Hr'g Tr. 48: 12-20.

          23.      Ti mo thy Moses stated that, if the parties were to enter into a business relationship, A I iera

   would market and administer AHS's HCSM plans. Hr'g Tr. 46: 10-18; 49:21-24.

          24.      Timothy Moses proposed that AHS/Unity compensate Aliera $25 per member per month

   as Aliera's fee for the administrative services Aliera performed as part of its business relationship with

   AHS. Hr'g Tr. 51:14-25. Timothy Moses suggested that this fee was reasonable because it was similar

   to the fee other HCSMs paid for administrative services. Hr'g Tr. 51: I l-25.

          25.      AHS asserts it was interested in partnering with Aliera because it desired to expand its

   ministry, and Aliera presented itself as an experienced and reputable company that could help Al-IS

   expand its HCSM nationwide. Hochstetler Aff. at ~1 13-14; Hr' g Tr. at 50:21-50: I.

          26.      For example, Aliera represented to AHS that it had a strong compliance strategy and

   maintained strong relationships with insurance commissioners in every state.              According to Tyler

   Hochstetler, this was extremely important to Al-IS. Hochstetler Aff. at 1 14; Hr' g Tr. 51:2-10.

          27.      Following their negotiations, Aliera and AHS executed a Memorandum of Understanding

   on October 31, 2016. Hochstetler Aff. at 1 15.

          28.      On November I 0, 2016, AHS and Aliera executed an Amended Memorandum of

   Understanding. Hochstetler Aff. at 11 I 6; Hr'g Tr. 55:7-9.

          29.      Aliera primarily drafted the Amended Memorandum of Understanding with participation

   from AHS representatives. Hr'g Tr. 55: 15-16; 164:7-20; Smith Aff. at 15.

          30.      The Amended Memorandum of Understanding contemplated that AHS would create a

   new nonprofit subsidiary, Unity, to offer HCSM plans. Hochstetler Aff. at 1 16.

                                                         5
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    32 of
                                                                          Page    4733
                                                                               7 of




           31.      The Amended Memorandum of Understanding further contemplated that Aliera and

    AI-IS, through its new subsidiary Unity, would partner to sell two-part healthcare products. It provided

    that "AHS and [Aliera] wish to cooperate as set forth in this MOU so that the [Aliera] products along

    with the AHS products are sold side by side and marketed to the public members who are or agree to

    become members of the faith-based ministry membership and health plan." Joint Ex. 3 at p. I (Amended

    Memorandum of Understanding); Hochstetler Aff. at~ 16; Hr'g Tr. 57:5-11.

           32.      The Amended Memorandum of Understanding described Aliera's role in Section 2.SU) as

    follows: "AI-IS will contract with [Aliera] to market Unity Healthshare, service memberships, cover

    claims, handle bill reductions, and generally operate Unity Healthshare, subject to the direction of the

    board of AHS. (Aliera] will charge an anticipated $25 per member, per month for this service." Joint

    Ex. 3 at p.3.

           33.      The Amended Memorandum of Understanding at Section 1.2 provided in part: "[Aliera]

    is and shall remain the sole and exclusive owner or authorized licensee of and will retain all right, title,

    and interest, including all intellectual property rights, in and to the [Aliera] Products, and AHS is and

    shall remain the sole and exclusive owner or authorized licensor of and will retain all right, title, and

    interest, including all intellectual property rights, in and to the AHS product offerings, except for the

    specific licenses granted to [Aliera] or specific grants by [Aliera] to AHS ... "Joint Ex. 3 at p.2.

           34.      The Amended Memorandum of Understanding also contemplated that the parties would

    "enter into a more formal understanding and written agreement as quickly as possible ... to formalize

    their understanding and agreement." Joint Ex. 3 at p. I.

           35.      On February I, 2017, Aliera and AHS entered into a written contract ("the Agreement").

   Hochstetler Aff. at 1 17; Hr'g Tr. 59:4-7; Joint Ex. 4 (Agreement).

           36.      Aliera drafted the Agreement although the parties negotiated the terms. 1-lr'g Tr. 58:23-

   24, 59: 12-14; Smith Aff. at 15.

           37.      The fourth "Whereas" clause on the first page of the Agreement provides, in relevant

   part, that AHS and Aliera "have agreed to cooperate and partner together in accordance with the

                                                          6
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    33 of
                                                                          Page    4733
                                                                               8 of




   Amended Memorandum of Understanding, whereby the two parties agree to enable ALIERA to market

   and sell the two pa11 non-insurance products to AHS and ALJERA and/or [Unity] members." Joint Ex. 4

   at p. I.

              38.   The fifth "Whereas" clause goes on to state that "AHS and its subsidiary, UHS, wish to

   market products through ALIERA ·s DPCMI-1 model of care, network, administration, call center,

   marketing, plan design, website administration, enrollment portal, concierge services, telemedicine, and

   other related services, and whereas, AHS and [Unity] do hereby contract with ALfERA to provide said

   services, in accordance with the terms and conditions contained herein." Joint Ex. 4 at p. I.

              39.   The ninth "Whereas" clause provides: "AHS is granting ALlERA an exclusive license to

   sell and distribute (Unity] products to the public markets (pubic markets means persons who will

   acknowledge the standard of beliefs and other requirements as deemed necessary by AHS) via all

   distribution channels ... " Joint Ex. 4 at p. 2 (capitalized and italicized emphasis in original; bold emphasis

   added). Section 1.2 further provides that AHS, on Unity's behalf, granted Aliera a "U.S. wide, royalty-

   free, non-transferable, exclusive]'] license." Joint Ex. 4 at p. 2 (bold emphasis added).

              40.   Section 1.3 provides: "During the term of this agreement ALIERA shall remain the

   sole and exclusive authorized non-insurance health care company allowed to market and sell health care

   products to ALIERA and Unity HealthShare members.             Aliera will retain all right, title, and interest

   including all intellectual property rights, in and to the ALlERA products, and AHS is and shall remain

   the sole and exclusive owner or authorized licensor of and will retain all right, title, and interest, including

   all intellectual property rights, in and to the membership roster, except for the specific licenses granted in

   Sections 1.2." Joint Ex. 4 at p. 2 (bold emphasis added).

              41.   Section I .4 provides that the "HealthShare offerings [are] to be marketed and sold by

   Unity HealthShare, LLC." Joint Ex. 4 at p.2.

              42.   Section 7(g) states that "Aliera will design and implement all cost sharing plans,

   marketing materials, operational controls and general business banking for [Unity] subject to access and

   approval by the AHS Board of Directors." Joint Ex. 4 at p. 5.

                                                          7
  Case
Case   1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT        1-2 1-1
                            Document   Filed 07/20/20
                                           Filed        USDC
                                                 01/13/20    Colorado
                                                          USDC         Page
                                                                Colorado    34 of
                                                                          Page    4733
                                                                               9 of




            43.      Under Section 7(d), Unity was to escrow $2.00 per member per month from each new

   membership application into a "ministry fund" to be administered directly by AHS. Joint Ex. 4 at p. 5.

   Unity also agreed to deposit $25.00 from each one-time application fee per membership to be used by

   AHS as it deemed most appropriate to further the intent of the ministry and cover administration and

   related costs. Id.

            44.      Section 7(t) sets forth a "profit-sharing arrangement" whereby Eldon and Tyler

   Hochstetler each received $2.50 per enrolled member in Unity per month. Joint Ex. 4 at p. 5.

            45.      Section 4 of the Agreement is entitled "Administrative Fees" and states, in relevant part:

   "It is agreed that ALIERA shall be entitled to retain the initial enrollment fee, and the first monthly

   membership fee payment.       The second monthly membership fee payment shall also be retained by

   ALIERA, to be used if necessary for ALIERA or [Unity] expenses. Thereafter, any succeeding month(s)

   which the membership is continued, ALIERA shall be entitled to retain $25.00 PMPM        [i.e., "per member

   per month") as payment for its services." Joint Ex. 4 at pp. 3-4. Thus, the parties' Agreement provides

   Aliera with more compensation than what was contemplated in the Amended Memorandum of

   Understanding.

           46.       The Administrative Fees paid to Aliera under Section 4 of the parties' Agreement

   amounted to millions of dollars. Hr'g Tr. 307: 17-308:5.

           47.       Section 7(1) of the Agreement states that the parties' contract is integrated: "This

   Agreement contains the entire understanding between the Parties with respect to the subject matter hereof

   and supersedes all and any prior understandings, undertakings and promises between AHS, [Unity], and

   ALIERA, whether oral or in writing." Joint Ex. 4 at p. 6.

           48.       Tyler Hochstetler testified that, during the parties' negotiations concerning the

   Agreement, Timothy Moses told Tyler that he had retired after building a billion-dollar company. Hr'g

   Tr. 54:8-55: I.

           49.       In 2005, a federal jury found Timothy Moses guilty of securities fraud and perjury.   See

   United States v. Moses, No. I :04-cr-508-CAP (N.D. Ga.), at ECF 86. Mr. Moses was sentenced on

                                                         8
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    35 10
                                                                         Page  of 47
                                                                                  of 33




   February 17, 2006 to 78 months' imprisonment followed by a term of five years' supervised release. Id.

   at ECF 96. Soon after his release, Judge Pannell revoked Mr. Moses's supervised release because he had

   misled his supervising probation officer about his financial affairs and failed to disclose bank account

   information and new lines of credit.     Id. at ECF 145 & 150.       Mr. Moses's supervised release was

   terminated in April 2015 (see id at ECF 167), approximately six months prior to Aliera's creation and

   approximately one and a half years prior to Aliera and Mr. Moses approaching AHS and Mr. Hochstetler

   about forming a relationship.

           50.     Tyler Hochstetler testified that he learned about Tim Moses' criminal conviction in the

   "firsthalf"of2017. Hr'gTr. 151:21-24.

   The Parties' Business Relationship

           51.      Aliera offered its products to the public in conjunction with the Unity HCSM plans.

   Hochstetler Aff. at119; Hr'g Tr. 107:8-20.

           52.     Individuals and families who purchased a Unity HCSM plan could claim an exemption

   from the tax penalty of the ACA individual mandate. Hochstetler Aff. at 11 12, 19; Hr'g Tr. 50:4-6

           53.     The marketing materials for the side-by-side plan offerings emphasized the Unity HCSM

     exemption from the tax penalty of the ACA's individual mandate. Hr'g Tr. 188:22-189: 18.

           54.     Members interfaced with Aliera with respect to both plans because Aliera served as the

     program administrator for the Unity HCSM plans under the Agreement. Hochstetler Aff. at 120.

           55.     Unity entrusted Aliera with Unity HCSM member information and the Unity HCSM plan

     assets. Hochstetler Aff. at 120; Hr'g Tr. 80:21-81 :4.

           56.     Some individuals purchased plans that contained only an Aliera product and some

   individuals purchased plans that contained only a Unity HCSM product. The vast majority of individuals,

   however, purchased plans that contained two separate products: an Aliera DPCMH product and a Unity

   HCSM product.      Hr'g Tr. 188:13-189:18.      Though those plans were offered side by side, Aliera

   represented to third parties during the course of its relationship with AHS/Unity, consistently with the fact

   that only the Unity HCSM was ACA exempt, that the plans were legally separate and distinct.              See

                                                        9
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    36 11
                                                                         Page  of 47
                                                                                  of 33




   Corresp. to Fla. Office of Ins. Reg., Joint Ex. 6 at pp. 1-2; Corresp. to Maryland Ins. Comm 'r, Joint Ex. I

   at p. 2.

              57.   The separate and distinct nature of the Unity HCSM plans is also reflected in the Member

   Guide admitted into evidence, which was drafted by Aliera. Joint Ex. 5; Hr'g Tr. 65:25-66: 12.

              58.   The Member Guide delineates between the Aliera component and the Unity HCSM

   component of the combined plans.       For example, the Member Guide distinguishes between "Aliera

   Healthcare services and Unity HealthShare cost sharing," which "combine to create a full range of

   services and benefits." Joint Ex. 5 at p. 4.      Part I of the Member Guide relates to information about

   Aliera's products. Part II of the Member Guide relates to the Unity HCSM. See generally Joint Ex. 5.

              59.   Part II of the Member Guide makes clear that the HCSM is a Unity HealthShare plan and

   that the members of such plan are Unity Health Share members. For example, Part ll begins by describing

   Unity HealthShare as "a health care sharing ministry (HCSM) which acts as an organizational clearing

   house to administer sharing of health care needs for qualifying members." kl         It also outlines certain

   criteria that individuals must meet in order to "become and remain a member of Unity HealthShare." Id

   at p. 11. The Member Guide also states that "[rnjernbers wishing to change to a membership type other

   than that in which they are currently participating may, at the discretion of Unity HealthShare, be required

   to submit a new signed and dated membership application for review." Id at p. 12. And page 13 of the

   Member Guide defines the term "Membership" as "[a]II members of Unity HealthShare." Id. at p. 13.

   Monthly contributions are defined as monetary contributions "voluntarily given to Unity HealthShare to

   hold as an escrow agent and to disburse according to the membership escrow instructions." Id. at p. 14.

   These are just a few examples of how Part II of Member Guide defines the HCSM plan as a Unity

   product, separate and distinct from the Aliera product.

              60.   Moreover, the Member Guide requires members to seek resolution of any disputes

   concerning their HCSM plan with Unity,    1101   Aliera. See id. at p. 17. The Dispute Resolution and Appeal

   section of the Member Guide outlines the various steps that a member must take to challenge

   determinations made by the HCSM.          The first level of appeal asks the member to "callj] Unity

                                                          10
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    37 12
                                                                         Page  of 47
                                                                                  of 33




   Healthshare," which "will try lo resolve the matter within ten ( I 0) working days in writing." Id. The

   second level of appeal is to an "Internal Resolution Committee, made up of three Unity HealthShare

   officials." Id. The third level of appeal is to submit the dispute to "three sharing members in good

   standing and randomly chosen by Unity HealthShare." Id.

           61.      If the various levels of appeal do not result in a resolution that is satisfactory to the

   member, then the member must pursue the claims through a mediation and arbitration with Unity

   HealthShare. The Member Guide states that "Unity HealthShare shall pay the fees of the arbitrator in full

   and all other expenses of the arbitration." Id.

           62.      Aliera is not referenced in the dispute resolution provision in Part II for the HCSM plan.

           63.      The Member Guide also expressly accords Unity, not Aliera, with exclusive subrogation

   rights for amounts paid or found to be payable by an institutional source or a liable third party, which

   further evidences that the HCSM plans belonged to Unity, not Aliera. Id. at p. 19.

           64.      Consistent with the Member Guide, during the course of the parties' relationship, Aliera

     described itself to regulators as a third-party administrator of the Unity HCSM plans. For example,

     Aliera explained to the Maryland Insurance Commissioner that "as a program administrator for Unity

     plans, Aliera is exempt from Maryland licensing laws because Aliera does not market insurance               111


     Maryland." Corresp. to Maryland Ins. Comm'r, Joint Ex. I at p. 2.

           65.      Tyler Hochstetler testified that AHS/Unity understood that, under the parties' Agreement,

   member funds collected for Unity products were to be segregated in a separate account that belonged to

   Unity. Hr'g Tr. at 70: 14-17.

           66.      Tyler Hochstetler also testified that AHS/Unity trusted that Aliera would properly

   account for Unity HCSM plan assets and that Aliera would keep the Unity HCSM plan assets separate

   from Aliera's funds. Hr'g Tr. 80:21-81 :4.

           67.      Aliera represented to third parties, such as the Florida Office of Insurance Regulation,

   that it was in fact segregating the Unity HCSM plan assets from other funds. Specifically, a law firm

   retained by Aliera to represent it in proceedings before the Florida Office of Insurance Regulation stated

                                                        ll
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    38 13
                                                                         Page  of 47
                                                                                  of 33




    in September 2017 that "Aliera provides and maintains the portal used by members to purchase products.

   funds collected through the portal for Unity products are disbursed directly to Unity Healthshare.

   Likewise, funds collected through the portal for Aliera products are disbursed directly to Aliera."

   Corresp. to Fla. Ins. Comm 'r, Joint Ex. 6 at I. Aliera also stated in its Motion to Reconsider that "[a]ll of

   the [Unity HCSM plan members'] money - in the form of payments to Aliera, to Trinity, to Unity, and

   payments from those entities to providers - can be traced." Aliera's Motion to Reconsider at 8 (Jan. 2.

   2019).

            68.     Tyler Hochstetler testified that in January 2018, he learned for the first time that Aliera

   was not properly segregating the Unity HCSM plan assets. According to Tyler Hochstetler, Timothy

   Moses stated at a January 2018 meeting of the AHS Board that Aliera had not segregated the Unity

   HCSM plan assets, but instead unilaterally allocated revenues in the manner in which Aliera saw fit,

   keeping as much of the incoming member funds for Aliera's own benefit as it desired. Hr'g Tr. 71: I 0-16;

   79:20-80: I 0.

            69.     Tyler Hochstetler testified that Aliera did not have AHS/Unity's permission or

   authorization to treat member funds in this way, and that AHS/Unity never authorized Aliera to place

   Unity funds into Aliera accounts or to use Unity funds for Aliera's own purposes. Hr'g Tr. 70:21-24 &

   80: 14-20.

            70.     The evidence shows that, per Timothy Moses' admissions to AHS/Unity, the

   representations that Aliera made to the Florida Office of Insurance Regulation about the way it treated

   Unity HCSM plan funds were incorrect.              Indeed, Aliera's Comptroller, James f. Butler, Ill,

   acknowledged at the interlocutory injunction hearing in this case that member contributions associated

   with the Unity HCSM plans were not sent directly to Unity Healthshare. Hr'g Tr. at 334:6-335:4. Rather,

   Mr. Butler testified that: payments were received by Aliera and deposited into an account; when

   transactions occurred Aliera transferred money to pay for the claims; and later there would be a monthly

   reconciliation whereby contribution payments were segregated into Aliera and Unity accounts. Hr'g Tr.

   331:21-333:13.

                                                        12
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    39 14
                                                                         Page  of 47
                                                                                  of 33




                71.   On May 4, 2018, Unity also learned that Timothy Moses had written approximately

   $150,000 dollars in checks to himself out of the Unity operating account without A HS/Unity's knowledge

   or authorization. Hochstetler Aff. at 128; Hr'g Tr. 83:5-86:3.

                72.   Tyler Hochstetler testified that after learning that the Unity HCSM plan assets were not

   being properly segregated, AHS/Unity took immediate steps to secure the integrity of its funds. Hr'g Tr.

   8 I :5-12.

            73.        AI-IS/Unity first demanded an accounting of Unity funds so that AI-IS/Unity could assess

   whether Aliera was handling Unity HCSM plan assets appropriately. Hr'g Tr. 81 :5-12. Aliera did not

   provide Unity with an accounting. Hochstetler Aff. at 1124-25.

            74.       On July 25, 20 I 8, AI-IS/Unity instructed Aliera to turn over control of Unity funds to

   Unity immediately and directed Unity HCSM plan members to make future payments to Unity. Hr'g Tr.

   at 81: 13-22.      Aliera did not comply with either of these demands, and continued to collect funds

   associated with the Unity HCSM component of member plans. Hr'g Tr. at 83 :2-4; 195:2-23.

            75.       Al-IS/Unity has presented evidence that it became increasingly concerned about Aliera's

   administration of its plans during the summer of 2018. It was particularly troubled by Aliera's repeated

   refusals to disclose information about the Unity HCSM plans that Aliera had assumed complete control

   over. Hochstetler Aff. at 1124-26; Hr'g Tr. 79:20-86: 17.

            76.       Tyler Hochstetler testified that given Timothy Moses's criminal history, Mr. Moses's

   taking funds from the Unity operating account, and Aliera's refusal to disclose complete financial

   information, he and other AI-IS Board members became seriously concerned that the Unity HCSM plan

   assets were at risk of misappropriation. Hochstetler Aff. at 124-29; Hr'g Tr. 79:20-86: 17.

            77.       Tyler Hochstetler testified that AHS/Unity removed Timothy Moses and Shelley Steele

   from certain Unity bank accounts as signers and ultimately froze two accounts containing approximately

   $5 million in funds used to pay claims. Hr'g Tr. 82:21-83:4, 147:8-149:24.




                                                          13
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    40 15
                                                                         Page  of 47
                                                                                  of 33




    AHS/Unity Terminates the Agreement

            78.       With respect to termination, Section 3 of the Agreement provides:

                  This Agreement will commence on the Effective Date and will remain in effect
                  perpetually after the execution date of this [Ajgreernent, unless terminated or
                  modified earlier by mutual agreement or substantial, material breach of this
                  contract. However, upon termination, any existing member plans will remain
                  active until the member's next renewal date.

                  Upon termination of this Agreement, all licenses granted hereunder shall
                  immediately terminate, and the Parties will promptly destroy or return all
                  materials in its possession which belong to the other Party, including any
                  and all confidential information which may have come into its possession. In
                  the event of any termination of this Agreement, Sections 2, 3.2 and 4., 5. and 6.
                  will survive in accordance with their terms.

   Joint Ex. 4 at p. 3 (bold emphasis added).

            79.      On August I 0, 2018, following a failed mediation with Aliera, AHS terminated the

   Agreement. Hochstetler Aff. at 130; Hr'g Tr. 86: 18-19, 146: 14-20.

            80.      AHS/Unity's termination included an express revocation of Aliera's right to hold the

    Unity HCSM plan funds and demanded that Aliera return control over those funds to Al-IS/Unity. Hr'g

   Tr. 89:12-21; 179:17-23. Aliera disagreed and did not turn over the Unity HCSM plan funds. Hr'g Tr.

    89: 19-21.

            81.      AHS/Unity sought to have Aliera provide it with the Unity HCSM membership roster.

    Hr'g Tr. 88: 16-22.     Aliera disagreed and did not provide the Unity HCSM membership roster to

   Al-IS/Unity. Hr'g Tr. 88: 16-22.

            82.      Aliera retained possession of the Unity membership roster, all of the Unity HCSM plans,

   all of the Unity HCSM plan assets, Unity's intellectual property, including the Unity website, and Unity's

   employees. Hr'g Tr. 88: 11-22.

            83.      Tyler Hochstetler testified that Aliera's retention of the financial information concerning

    the Unity HCSM plans has prevented AHS/Unity from completing its 2017 and 2018 audits, which are

    necessary to retain Unity's status as a HCSM. Hr'g Tr. 91: 13-92:5; 92: 12-19.




                                                         14
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    41 16
                                                                         Page  of 47
                                                                                  of 33




           84.      AHS/Unity's inability to complete its audit jeopardizes its status as a tax exempt and

   ACA-approved HCSM. Hr'g Tr. 91 :13-92: 16.

           85.      Tyler Hochstetler testified that if AHS/Unity's HCSM status as an ACA-approved

   HCSM is lost, it may become very difficult to recover, as HCSMs must share healthcare expenses of its

   members continuously and without interruption from 1999 to the present. Hr' g Tr. 92:6-11.

           86.      Tyler Hochstetler testified that Aliera has prevented AHS/Unity from doing business with

   a key vendor. Hr'g Tr. 90:6-20.

           87.      After termination of the Agreement, Aliera retained the entirety of the Unity HCSM

   plans' member base for itself. Hr' g Tr. 90:6-12.

           88.      After termination of the Agreement, Aliera continued to maintain control over Unity's

   website and refused Unity's claims to it. Hr'g Tr. 91:2-12.

           89.      The testimony at the hearing demonstrates that Aliera continues to controls the Unity

   website, www.unityhealthshare.org and •.vww.unityhealthshare.com. Aliera has configured those website

   so that when a member visits them, the member is automatically redirected to the website of Trinity

   Healthshare ("Trinity"). Hr' g Tr. 91 :2-12.

           90.      In 2018, Unity changed its name to Kingdom Healthshare. Mr. Cardona testified that

   Unity decided to change its name to Kingdom Healthshare in part because Aliera maintained control of

   the Unity HCSM plans and Unity's website. Hr'g Tr. 170:22-25; 195:24-198:6.

   Change from Unity HSCM to Trinity HCSM

           91.      On November 15, 2018, Aliera sent a notice to all Unity HCSM members. Joint Ex. 9.

           92.      Aliera's November 15, 2018 notice stated "No Action is Needed" in bold italics font,

   near the top of the notice. Joint Ex. 9.

           93.      Aliera's November 15, 2018 notice announced that it would transition all Unity HCSM

   members to Trinity on January I, 2019. Joint Ex. 9.

           94.      Trinity was created in 2018 by Aliera and its principals. Its Chief Executive Officer is

   William H. ("Rip") Thead, 111, a former Aliera employee. Hr'g Tr. 300:8-16. Mr. Thead is a Moses

                                                         15
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    42 17
                                                                         Page  of 47
                                                                                  of 33




    family friend who officiated Chase Moses's wedding. Hr'g Tr. 300: 19-23. Chase Moses testified that

    Trinity is a 501(3)(c) and that it is "based on the Baptist faith." Hr'g Tr. 30 I :2-302:20.

            95.        The November 15, 2018 notice stated in part: "Beginning January I 51, 2019 Aliera is

    excited to announce Trinity Health Share as its new Healthcare Sharing Ministry (HCSM) partner ... All

    plan features, including eligible medical services, Member Shared Responsibility Amount ("MSRA"),

   and monthly member contribution amounts (how much you are billed each month) will remain the same.

    You also retain access to the same network providers and facilities with the same discounts. Nothing

   changes   011    your plan except for the HCSM name. You don't have to do anything to maintain your

   current plan. You will retain your Member ID number and continue to contact Aliera Member Services

    for any assistance you may need regarding your membership. You will receive an updated plan

   membership card. All contact and processing information remains the same. If for any reason, you wish

   not to co11ti1111e with your AlieraCare 5000 - Premium Plan Plan, [sic] you may opt-out by clicking here

   to complete a member cancellation form. An Aliera representative will follow up with you promptly to

   process your request." Joint Ex. 9 (emphasis added).

            96.        Unity HCSM members had to take affirmative action to opt out of the transition of their

   plans from Unity plans to Trinity plans.

            97.        Trinity is a separate and distinct entity from Unity Healthshare. Trinity is in no way

   affiliated with Unity. Hochstetler Aff. at~ 34; Hr'g Tr. 91: I 0-12.

            98.        Trinity was created in Delaware on June 26, 2018, and authorized to conduct business in

   Georgia on October 26, 2018. Joint Ex. I 0.

            99.        The November 15, 20 I 8 notice made no mention of Unity, or the fact that Unity had

   terminated its Agreement with Aliera. Joint Ex. 9.

   The Court's TRO

            I 00.      On December 28, 2018, the Court entered a Temporary Restraining Order, which - in

   part - enjoined Aliera from "transitioning any Unity HCSM members and plan assets to Trinity

   HealthShare LLC while this Temporary Restraining Order is in effect."

                                                           16
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    43 18
                                                                         Page  of 47
                                                                                  of 33




             IO I.   The Temporary Restraining Order also required Aliera to "use electronic means to notify

   as many Unity HSCM plan members as possible by January I, 2019, that they will not automatically

   move to Trinity effective January I, 2019, as previously stated in Aliera's November 15, 2018 electronic

   correspondence ... "

             I 02.   Aliera, however, did not send this notice out to Unity HCSM members until two days

   after denial of its motion to reconsider the Court's TRO, on January I 0, 2019. Hr'g Tr. 312: 1-8.

       II.       CONCLUSIONS OF LAW

             Under Georgia law, a court may enter an interlocutory injunction "to maintain the status quo, if,

   after balancing the relative equities of the parties, it appears the equities favor the party seeking an

   injunction." Bernocchi v. Forcucci, 279 Ga. 460, 461, 6 I 4 S.E.2d 775, 777 (2005).

             In weighing the relevant equities, the Court considers the following factors:

                 (I) whether there is a substantial threat that the moving party will suffer irreparable
                     injury if the injunction is not granted;

                 (2) whether the threatened injury to the moving party outweighs the threatened harm that
                     the injunction may do to the party being enjoined;

                 (3) whether there is a substantial likelihood that the moving party will prevail on the
                     merits of her claims at trial;

                 (4) whether granting the interlocutory injunction will not disserve the public interest.


   Bishop v. Pa/Lon, 288 Ga. 600, 604, 706 S.E.2d 634, 638 (2011). These factors guide the Court's

   weighing of the equities, but "a party seeking interlocutory injunctive relief need not always 'prove all

   four of these factors."' SRB Inv. Servs., LLLP v. Branch Banking & Tr. Co.. 289 Ga. I, 5 n. 7, 709 S.E.2d

   267,271 (2011).

             As an initial matter, in weighing the relevant equities on the facts presented here, the Court finds

   instructive the Georgia Supreme Court's decision in Grossi Consulting, LLC v. Sterling Currency Grp.,

   LLC, 290 Ga. 3 86, 722 S.E.2d 44 (2012). In that case, the Supreme Court affirmed an interlocutory

   injunction where the moving party's former contractor- initially hired to create a website and technology

   infrastructure to aid the movant's business - held the movant's assets after termination of the parties'

                                                          17
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    44 19
                                                                         Page  of 47
                                                                                  of 33




   business relationship.     Id. The Supreme Court found that because the former contractor had gained

   control of the movant's assets by virtue of the parties' business relationship, the Court did not abuse its

   discretion in ordering the contractor to relinquish control of those assets. Id. The contractor's continued

   possession of the movant's assets threatened dissipation of the assets during litigation. Id.

            In this case, and as more fully set forth below, the evidence shows that AHS/Unity is substantially

    likely to succeed on its claim that it held all rights to the Unity HCSM plans and that Aliera serviced

   those plans solely as a third-party administrator under the parties' Agreement.        See Findings of Fact

   ("FOF") at ~~ 23-24, 54-56, 64. The evidence further shows that, as in Grossi, Aliera had substantial

   control over the Unity HCSM plan assets by virtue of the parties' Agreement and Aliera's role as an

   administrator of the Unity HCSM plans.        FOF at ~~ 55, 65-66, 87-90.       And, most importantly, the

   evidence shows that Aliera has taken actions to misappropriate those assets; namely, by unilaterally

   attempting to transition the Unity HCSM plans to Trinity. FOF at 1~ 91-99.

            An interlocutory injunction is legally appropriate to prevent Aliera from transitioning all Unity

   plan members and plan funds to a new HCSM, and to protect those funds from misappropriation and

   waste pending a final resolution on the merits.     Moreover, the terms of the interlocutory injunction -

   enjoining the transition of Unity HCSM members to Trinity coupled with a receivership - are less

    intrusive than in Grossi where the court ordered a transfer of all disputed assets to the movant

   Accordingly, the Court finds that the Georgia Supreme Court's decision in Grossi governs the propriety

   of granting an interlocutory injunction under the circumstances presented here.

            Moreover, upon consideration of the parties' briefing, the exhibits attached thereto, and the

   evidence adduced at the hearing, the Court finds that each equitable factor weighs in favor of an

    interlocutory injunction in this case.3



   3
            To the extent Defendants argue Section 2.4 of the Agreement forecloses injunctive relief, the Court
   disagrees. That section provides:

                EXCEPT FOR (i) A PARTY'S BREACH OF ITS CONFIDENTIALITY
                OBLIGATIONS SET FORTH IN SECTION 6. AND (ii) A PARTY'S INDEMNITY
                OBLIGATIONS SET FORTH IN SECTION 5. NEITHER PARTY WILL BE

                                                        18
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    45 20
                                                                         Page  of 47
                                                                                  of 33




   Likelihood of Success on the Merits

           The Court finds that AHS/Unity is likely to succeed on its claim for breach of the parties'

   Agreement. While the Court is not making a final determination regarding contract interpretation at this

   time nor deciding the parties' claims seeking declaratory relief, the Court preliminarily concludes for

   purposes of deciding this interlocutory injunction that a fair reading of the Agreement is that the Unity

   HCSM plans belonged to AHS/Unity with Aliera administering the Unity HCSM plans as consideration

   for the administrative fees provided for under the Agreement. FOF at~~ 45-46. This interpretation is

   consistent with the statutory requirements for HCSMs like Unity. The Court finds that there is a

   substantial likelihood that A HS/Unity will succeed on the merits of its declaratory judgment claim and its

   claim that Aliera's treatment of the Unity HCSM plans and its retention of the Unity HCSM plans and

   plan assets after termination of the parties' contract was a material breach of the parties' Agreement.

   Unity is also likely to succeed on the merits of its breach of fiduciary duty claim.

            First, AHS/Unity is likely to succeed on its declaratory judgment claim that the Agreement



                LIABLE TO THE OTHER PARTY FOR ANY INCIDENTAL, CONSEQUENTLY,
                SPECIAL, OR PUNITIVE DAMAGES ARlSING OUT OF THIS AGREEMENT,
                WHETHER LIABILITY IS ASSERTED IN CONTRACT OR TORT, AND
                REGARDLESS OF WHETHER EITHER PARTY HAS BEEN ADVLSED OF THE
                POSSIBILITY OF ANY SUCH LOSS OR DAMAGE THIS SECTION DOES NOT
                LIMIT EITHER PARTY'S LIABILITY FOR BODILY INJURY (INCLUDING
                DEATH),   OR    PHYSICAL    DAMAGE    TO  TANGIBLE     PROPERTY.
                NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
                EXCEPT AS PROVIDED FOR A BREACH OF SECTION 4.1 (CONFIDENTIALITY
                OBLLGATIONS) OR EXCEPT AS PROVIDED UNDER SECTION 2.5 (INDEMNITY
                OBLIGATIONS), IN NO EVENT SHALL EITHER PARTY'S TOTAL LIABILITY
                TO THE OTHER PARTY IN CONNECTION WITH, ARISING OUT OF OR
                RELATING TO THIS AGREEMENT EXCEED $5,000 (USD). THE PARTIES
                AGREE THAT THE LIMITATION SPECIFIED IN THIS SECTION WILL APPLY
                EVEN IF ANY LIMITED REMEDY PROVIDED IN THIS AGREEMENT IS FOUND
                TO HAYE FAILED OF LTS ESSENTIAL PURPOSE.

   Joint Ex. 4 at p. 3 (capitalized emphasis in original; bold emphasis added). The foregoing section plainly describes
   "liability" in terms of damages and limits the parties' entitlement to monetary relief. However, it does not address
   injunctive or other equitable relief, much less do so explicitly, prominently clearly and unambiguously. See Imaging
   Sys. Im'l. Inc. v. Magnetic Resonance Plus, Inc., 227 Ga. App. 641, 644-45, 490 S.E.2d 124, 128 ( 1997)
   ("Provisions severely restricting remedies act as exculpatory clauses and therefore should be explicit, prominent,
   clear and unambiguous") (citation and punctuation omitted); 2010-1 SFG Venture LLC v. lee Bank & Tr. Co., 332
   Ga. App. 894, 898, 775 S.E.2d 243, 248 (2015) ("(B]ecause exculpatory clauses may amount to an accord and
   satisfaction of future claims and waive substantial rights, they require a meeting of the minds on the subject matter
   and must be explicit, prominent, clear and unambiguous") (citation and punctuation omitted).

                                                            19
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    46 21
                                                                         Page  of 47
                                                                                  of 33




    provides that AHS/Unity holds the rights to the Unity HCSM plans, and that Aliera has breached the

   Agreement in how it has treated the Unity HCSM plans and plan assets as its own. As summarized in

   Scrocca v. Ashwood Condo. Ass'n, Inc., 326 Ga. App. 226, 756 S.E.2d 308(2014):

                [C)ontract construction proceeds in a series of steps, moving from one to the next
                only if necessary. The construction of contracts involves three steps. At least
                initially, construction is a matter of law for the court. First, the trial court must
                decide whether the language is clear and unambiguous. If it is, the court simply
                enforces the contract according to its clear terms; the contract alone is looked to
                for its meaning, Next, if the contract is ambiguous in some respect, the court
                must apply the rules of contract construction to resolve the ambiguity. Finally, if
                the ambiguity remains after applying the rules of construction, the issue of what
                the ambiguous language means and what the parties intended must be resolved
                by a jury ....

                When courts construe contracts, the primary purpose is ascertaining the parties'
                intent: [C)ourts should ascertain the parties' intent after considering the whole
                agreement and interpret each of the provisions so as to harmonize with the others.
                That is, in construing contracts, it is important to look to the substantial purpose
                which must be supposed to have influenced the minds of the parties, rather than
                at the details of making such purpose effectual.

   ld. at 228-29 (citations omitted).

            Here, Section 1.3 of the Agreement states, in part, that "AHS is and shall remain the sole and

   exclusive owner or authorized licensor of and will retain all right, title, and interest, including all

   intellectual property rights, in and to the membership roster, except for the specific licenses granted in

   Sections 1.2." Agreement, Joint Ex. 4 at p. 2. Upon consideration of two days of testimony from six

   witnesses and the voluminous evidence and briefing submitted by the parties, the Court finds that

   AHS/Unity is likely to succeed on its claim that the parties' Agreement provides that Unity, and not

   Aliera, is the owner of the Unity HCSM plans and plan assets," A fair reading of the Agreement is that


             The Court rejects Aliera's argument that such a construction of the Agreement violates federal antitrust
   laws. Accepting AHS/Unity's construction of the Agreement does not allocate customers between horizontal
   competitors as Aliera suggests. Indeed, Aliera and Unity are not horizontal competitors because only Unity is a non-
   profit organization and therefore only Unity can qualify as an HCSM under Georgia law, federal law, and the laws
   of numerous other states. Because Aliera cannot compete with Unity for HCSM members, there is no basis for a
   claim of an antitrust violation. See Ad-Vantage Tel. Directory Consultants v. GET Directories Corp., 849 F.2d
   1336, 1346 (11th Cir. 1987) ("[T]here can be no antitrust violation without a competitor, and agents do not compete
   with those whom they represent"). Even if Aliera and Al-IS/Unity, through their affiliates, currently "compete" in the
   HCSM market, such does not change the Court's analysis. As noted above, a fair reading of the Agreement is that
   AHS/Unity granted Aliera a license to market and sell the Unity HCSM plans, not that AHS/Unity was "allocating"
   customers to a competitor.
                                                            20
  Case
Case    1:20-cv-02130-RBJ Document
     1:20-cv-00102-DDD-KMT         1-21-1
                            Document    Filed  07/20/20
                                            Filed        USDC
                                                  01/13/20    Colorado
                                                           USDC        Page
                                                                Colorado    47 22
                                                                         Page  of 47
                                                                                  of 33




   AHS/Unity granted Aliera a license to market and sell the Unity HCSM plans.                        As the party with

   authority to grant a license to market and sell the plans, AHS/Unity is substantially likely to be able to

   demonstrate that it is the plan owner.          Moreover, Section 1 .4 of the Agreement confirms that the

   "Healthshare offerings" are "to be marketed and sold by Unity HealthShare, LLC." Aliera's role in the

   parties' relationship is delineated in Section 7(g) of the Agreement, which provides that "ALlERA will

   design and implement all cost sharing plans, marketing materials, operational controls and general

   business banking for [Unity] for its operation of Unity HealthShare, subject to access and approval by the

   AHS Board of Directors.'

            Aliera's compensation structure under the Agreement is further evidence that AHS/Unity's

   reading of the contract is substantially likely to be correct. Section 4 of the Agreement entitles Aliera to

   "Administrative Fees" on a per member per month basis. FOF at 145. Aliera has received millions of

   dollars in administrative fees. FOF at~ 46. Through Section 4, AHS/Unity and Aliera agreed that Aliera

   would be paid substantial administrative fees for administering the Unity HCSM plans. Such a provision

   is wholly consistent with administration, not ownership.

            Moreover, Al-IS/Unity's reading of the contract is consistent with the nature of the parties'

   business relationship. The testimony reveals that only AHS/Unity, not Aliera, is a recognized HCSM.

   Indeed, Aliera, as a for-profit company, cannot qualify as an HCSM. See, e.g., O.C.G.A. § 33-1-20

   (defining an HCSM as ·'a faith-based, nonprofit organization that 1s tax exempt under the Internal

   Revenue Code" which meets the six specific requirements set forth in the statute). FOF at
                                                                                                  5
                                                                                                              1~   10-14.

   Thus, it makes sense that AHS/Unity, and not Aliera, would retain the right to the Unity HCSM plans and

   plan assets after termination of the Agreement. Further, Aliera represented to, e.g., the Maryland

   Insurance Commissioner that it acted as an administrator for the Unity HCSM plans, nothing more. FOF



             See also Fla. Stat. § 624.1265( I) (defining a healthcare sharing ministry as "[a] nonprofit religious
   organization" that satisfies certain requirements); Tex. Ins. Code § 1681.00 I ("A faith-based, nonprofit organization
   that is tax-exempt under the Internal Revenue Code of 1986 qualifies for treatment as a health care sharing
   ministry ... "); Ya. Code Ann. § 38.2-6300 (''As used in this chapter, 'health care sharing ministry' means a health
   care cost sharing arrangement. .. administered by a non-profit organization that has been granted an exemption from
   federal income taxation pursuant to§ 50 I (c)(3) of the Internal Revenue Code of 1986 ... ").

                                                            21
